The appeal herein is by the wife from a decree granting a divorce to the husband. A petition filed *Page 764 
by the appellant alleges that she is without necessary funds and prays that the appellee be required to pay the appellant alimony during the pending of this appeal, together with suit money and counsel fees. Upon consideration it is ordered that the appellee do pay to the appellant for attorney fees for her counsel in prosecuting this appeal the sum of five hundred dollars and it is further ordered that the prayers for temporary alimony and for suit money are severally denied.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.